Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Smith on 7/2/21.

IN THE CLAIMS:
11. (Currently Amended) A bypass turbojet engine comprising: 
a core engine, 
a nacelle surrounding the core engine and comprising a fan case, in which a flow path for a secondary, or bypass, flow is delimited between the fan case and the core engine and in which an air flow circulates, 
an intermediate case having a part that forms a hub and an outer shroud radially spaced away from the hub by the secondary flow path and fixed to the hub via arms, in which the outer shroud is situated to [[the]]a rear and in a continuity of the fan case, 
a fixed structure fixed to the outer shroud, 
a mobile assembly mounted in a configuration to effect translational movement on the fixed structure in a direction of translational movement between a retracted the rear so as to uncover a window between the secondary flow path and an outside, and a forward position in which the window is closed off by the mobile assembly, 
a ramp directly fixed to the outer shroud and configured to direct the secondary, or bypass, flow to exit the outer shroud, and, 
a 12-o'clock beam, a 6-o'clock beam, a 3-o'clock beam, and a 9-o'clock beam, 
wherein each of the beams has a first end which is fixed to the fixed structure and a second end which is fixed to the outer shroud such that the second end of each of the beams is fixed to the outer shroud by means of a fitting fixed both to the second end and to the outer shroud, 
wherein each of the beams is equipped with an end-stop forming a plane perpendicular to a longitudinal axis of the bypass turbojet engine, and 
wherein each of the fittings has a mating end-stop forming a plane perpendicular to the longitudinal axis bearing against the end-stop of the beam to which the fitting is attached.
Allowable Subject Matter
Claims 2, 5-8, 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, wherein each of the beams has a first end which is fixed to the fixed structure and a second end which is fixed to the outer shroud such that the second end of each of the beams is fixed to the outer shroud by means of a fitting fixed both to the second end and to the outer shroud, wherein each of the beams is equipped with an end-stop forming a plane perpendicular to a longitudinal axis of the bypass turbojet engine, and wherein each of the fittings has a mating end-stop forming a plane perpendicular to the longitudinal axis bearing against the end-stop of the beam to which the fitting is attached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741